DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A claims claim, “loading code for the third-party app in the sandbox environment;” and “executing the code in an abstraction layer”.  However the “executing the code in an abstraction layer” is unclear to the examiner.  As claimed the code is loaded into a sandbox environment not an abstraction layer.  As claimed the abstraction layer seems to be part of the sandbox since the code is loaded into the sandbox, however as can be seen in figure 1 of the specification, the Abstraction Layer is a separate entity from the JavaScript Virtual Machine (sandbox).  Nowhere in the spec or claims is it stated that the loaded code is transferred to the abstraction layer to be executed.  Therefore it is unclear to the examiner how code for the third party guest app that is loaded into the sandbox is executed in a separate Abstraction Layer or if the abstraction layer is part of the sandbox.  The examiner 
Claims 2-7, 9-14 and 16-20 are also rejected for being dependent on rejected claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram et al. (“TreeHouse: JavaScript sandboxes to help Web developers help themselves”)  further in view of Kirn et al. (US 2019/0266227 A1).
As per claim 1, Erdman teaches the invention as claimed including, “A system for providing secured trusted shared rendering comprising:
a non-transitory memory storing instructions; and
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising:

loading code for the third-party guest app into the sandbox environment;”
Ingram et al. teaches TreeHouse, a high-level approach to provide a sandbox in which web applications can run guest java script code (third-party guest app code).  Web Workers are repurposed as containers (sandbox) to run guest code.  It virtualizes the principle interface (DOM) to the browser (“1 Introduction”, paragraphs 9-10).  Web pages can creates an arbitrary number of workers; each gets its own JavaScript environment.  Scripts are isolated (sandboxed) (“2.4 Web Workers”, paragraph 2).  Figure 1 depicts the architecture of TreeHouse.  For isolation, TreeHouse runs untrusted code (third-party guest application code) in WebWorkers. Once the code is running under TreeHouse in the Web Worker, the code is called guest code or sandbox code (“3.2 Overview of TreeHouse”).  As can be seen in figure 1 guest scripts (third party application code) is loaded and sandboxed in a Web Worker.  Also see (“3.3 Isolation”).
“executing the code in an abstraction layer;”
Treehouse installs a broker (part of abstraction layer) in each worker that virtualizes the browser’s resources.  The broker exports to the worker a virtualized DOM (VDOM) (part of the abstraction layer) that looks to guests like the browsers API (“3.2 Overview of TreeHouse”).  As can be seen in figure 1 the examiner is interpreting the Broker, virtual worker API, and the Virtual DOM as parts of the abstraction layer.  Guest code can invoke browser API’s (execute) or modify the VDOM (execute) ( “3.4 Interposition and virtualization, Virtualizing the Browsers API, paragraph).  A monitor is used to apply guests VDOM modifications to the real DOM, and delivers DOM events to guests if permitted.  Communications between the guest script and the monitor is handled by the broker using message passing.  The broker (abstraction layer) translates VDOM changes into message to the monitor (“3.2 Overview of TreeHouse”).  

A monitor is used to apply guests VDOM modifications to the real DOM, and delivers DOM events to guests if permitted.  Communications between the guest script and the monitor is handled by the broker using message passing.  The broker (abstraction layer) translates VDOM changes into message to the monitor (“3.2 Overview of TreeHouse”).  As stated above the message passed allows VDOM modification to be applied to the REAL DOM.  
However Ingram et al. does not explicitly teach,  “causing, by relaying the messages to the guard, a rendering of a user interface that includes a third-party guest app integrated within a host webpage.”
The examiner states that rendering a web application using a DOM of the web application is well known to one of ordinary skill in the art.   This is taught in Kiren et al. 
Kiren et al. teaches that a browser can establish a DOM of a web page.  The browser could then render the web page in accordance with the established DOM of the page.  For instance, according to the DOM, the browser could generate and output for display a graphical user interface (GUI) (0176).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ingram et al. with Kiren et al. because both teach the a web browser and DOM.  Kiren et al. teaches that the DOM is used to generate a display while Ingram et al. teaches a method of sandboxing guest scripts and steps that allows a Virtual DOM to be change by execution of the guest script and the transmitting of a message to a monitor to perform the change on the real DOM.  This will allow a GUI to be formed using the modified real DOM which will now include the changes from the untrusted script and would have been obvious to try. 
As per claim 2, Ingram et al. further teaches, “The system of claim 1, wherein the sandbox environment is a JavaScript virtual machine.”
Ingram et al. that TreeHouse’s high-level approach is to provide a sandbox in which web applications can run guest java script code (third-party guest app code).  Web Workers are repurposed as containers to run guest code.  It virtualizes the principle interface (DOM) of the browser (“1 Introduction”, paragraphs 9-10).  Web pages can creates an arbitrary number of workers; each gets its own JavaScript environment.  Scripts are isolated (“2.4 Web Workers”, paragraph 2).  Further, a JavaScript virtual machine is well known to those of ordinary skill in the art at the time of filing of the application.  Therefore, since the scripts are java script code and is run in a Java Script environment it would be obvious to one of ordinary skill in the art at the time of filing of the application that a well-known JavaScript virtual machine is executing as a Web Worker to handle the JavaScript code. 
As per claim 3, Ingram et al. further teaches, “The system of claim 1, wherein code for additional third-party guest apps may be loaded into the sandbox environment for execution on the abstraction layer.”
The examiner would first like to state that “wherein code for additional third-part guest may be loaded into the sandbox for execution on the abstraction layer” in intended use and does not hold any patentable weight.  The step is never actually performed. Figure 1 depicts the architecture of TreeHouse.  For isolation, TreeHouse runs untrusted code in WebWorkers; once the code is running under TreeHouse in the Web Worker, they call it guest code or sandbox code (“3.2 Overview of TreeHouse”).  As can be seen in figure 1 guest scripts (third party application code) are loaded and sandboxed in a Web Worker.  Also see (“3.3 Isolation”).  As can be seen in figure 1, multiple guest scripts (third party application code) are loaded into a single web worker.  

As per claim 4, Ingram et al. further teaches, “The system of claim 3, wherein all the third-party guest apps loaded into the sandbox environment can cross-communicate with one another.”  
The examiner will first like to state that “can cross-communicate with one another” is intended use and does not hold any patentable weight.  This step is never actually performed.  Ingram et al. teaches Web workers isolate outside scripts from each other.  Each worker has its own java script environment.  Java script code cannot construct a reference to an object outside of its environment.  Scripts in a particular worker are also isolated from scripts in other workers (“3.3 Isolation”).  As can be seen in figure 1, a plurality of guest scripts can be inside a single web worker. Therefore, since scripts are isolated from each outside scripts and a plurality of scripts exist within one worker, Official Notice is taken in that it is well known to those of ordinary skill in the art that an individual web worker’s guest scripts can communicate with themselves since they are only blocked from communicating outside of their specific web worker in which they are sandboxed in. 
As per claim 5, Ingram et al. further teaches, “The system of claim 1, wherein the abstraction layer maintains a plurality of components used for eventing.”
The examiner makes applicant aware eventing is unknown based on its context used in the claims.  Treehouse installs a broker (part of abstraction layer) in each worker that virtualizes the browser’s resources.  The broker exports to the worker a virtualized DOM (VDOM) (part of the 
A monitor is used to apply guests VDOM modifications to the real DOM, and delivers DOM events to guests if permitted.  Communications between the guest script and the monitor is handled by the broker using message passing.  The broker (abstraction layer) translates VDOM changes into message to the monitor (“3.2 Overview of TreeHouse”), thus the translation is event processing in the context claimed.  
As per claim 6, Ingram et al. further teaches, “The system of claim 1, wherein the sandbox environment and the abstraction layer are platform agnostic.”
Ingram et al. teaches that each worker has its own JavaScript environment (“3.3 Isolation”).  Java scripts are known to be platform agnostic.  Ingram et al. further teaches that TreeHouse has been successfully run on Chrome, Safari, Firefox and IE 10 (5 Integration and implementation).  Therefore the entire system (The web worker including the abstraction layer) is platform agnostic, as it can run on many different browser platforms. 
As per claim 7, Ingram et al. further teaches, “The system of claim 1, wherein code executed on the abstraction layer is prevented from running code that does not exist in a native platform structure of the host webpage.”
As can be seen in figure 1 there exists a Native DOM and a virtual DOM that is in a web worker.  A broker creates a virtual DOM (VDOM).  The VDOM the broker constructs contains subtrees of the real DOM (native DOM).  The DOM itself is not available to the workers.  When 

As per claim 8-20, claims 8-20 contain similar limitation to claims 1-7.  Therefore claims 8-20 are rejected for the same reasons as claims 1-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Terrace et al. ( JavaScript in JavaScript (js.js): Sandboxing third-party scripts).  Teaches a method of sandboxing scripts using a js.js plugin library.  A virtual dom is created and a mediator is used to control access to a DOM.  This can be seen in figure 1 and section “2 Design”.


Palanichamy et al. (US 2018/0052992 A1), teaches auto sandboxing possible malicious subcomponents of a webpage (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805.  The examiner can normally be reached on Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                         
/MARK A. GOORAY/
Examiner
Art Unit 2199